The opinion of the court was delivered by
Williams, Ch. J.
The object of the bill, in this case, was to correct a written lease, executed by the defendant, to the complainant, and make it conformable to the agreement of the parties, and for a specific performance of the same, according to such agreement. The material allegations in the bill are denied in the answer. The defendant insists that the lease was made according to the understanding of the parties, and was read to, and understood by, the orator. The lease, which is, also, a contract of sale, was made in January, 1836.
( It appertains to the jurisdiction of a court of equity to correct and reform written instruments, when, through mistake or fraud, they are made to convey a meaning which the parties did not intend ; and, as a necessary consequence^ of this jurisdiction, they must receive testimony to show what the parties did intend, and wherein consists the mistake. Parol proof is received for this purpose. As the writing is, usually, the best evidence of the intention of the parties, it is supposed, whatever agreements they may have contemplated or conversed about, they understood what they are about to do, when they entered into a written contract. The evidence, therefore, must be clear and strong, and such as to leave no doubt of the mistake. Lord Thurlow paid, in Ingraham v. Childs, 1 Bro. 94, that it should be proved, as much to the satisfaction of the court as if it were admitted; and in Shelburn v. Inchiquin, 1 Br. 338, that it must be proved by strong, irrefragible evidence; and in Gillespie v. Moon, 2 Johns. Ch. 585, where Chancellor Kent reviews all the authorities upon the subject, he says — “ the cases concur in the strictness and difficulty of the proof” required.
Jn the present case, there was only one witness present, *453at the time the farm was deeded to the defendant — Mr. Robbins, — and he swears to a different agreement from the one insisted on by the defendant. The testimony of Robbins may be said to be corroborated by that of the daughters of the complainant, who swear to a conversation in the fall of the year 1835; so that if there had been no writing, we might have considered, there was sufficient testimony to establish the agreement as testified to by Mr. Robbins. There is, however, not sufficient evidence to show any mistake or fraud in the execution of the lease. One of the daughters of the complainant, says, the lease was not read as stated by the defendant in his answer. This, at most, is negative testimony ; and it is hardly probable the complainant should have executed the lease and not know its contents. The lapse of time since this business was transacted, before any steps were taken by the complainant to correct the terms of the lease, and establish the same according to his statement of the contract, — the testimony being all from the family — one of them being the son-in-law of the complainant, the other two his daughters, one of the age of 15, and the other of the age of 12, only, at the time, — it being mere hearsay, —■ the improbability that the agreement should have been varied in the manner alleged, as the only difference is whether the sum of 600 dollars should be paid at the end of the six years, or by .instalments, and the little inducement and benefit there could have been to the defendant, to alter it, either one way or the other — are strong and powerful arguments against the application of the orator. The testimony is very slight, instead of being clear, strong, and irrefragible, as it should be, to induce a court to alter, reform, or correct a written instrument.
Upon the contract, as it is written, the complainant is not entitled to relief. No attempt has been made on his part, to perform the same, according to the terms, and no excuse is offered for this neglect.
The decree of the chancellor, dismissing the bill, is, therefore, affirmed, with cost.